NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARDREDA JOHNSON,                                No.    18-55945

                Plaintiff-Appellant,            D.C. No. 5:17-cv-02506-JGB-SHK

 v.
                                                MEMORANDUM*
PENNYMAC LOAN SERVICES, LLC; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Ardreda Johnson appeals pro se from the district court’s judgment

dismissing her action alleging Fair Debt Collection Practices Act (“FDCPA”) and

state law claims arising out of foreclosure proceedings. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s dismissal under Federal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Johnson’s FDCPA claims against

PennyMac Mortgage Opportunity Fund Investors, LLC and Crosby Capital USA,

LLC because Johnson failed to allege facts sufficient to show that these defendants

were “debt collectors.” See 15 U.S.C. § 1692a(6)(F)(ii) (excluding from definition

of “debt collector” a creditor collecting debts on its own behalf); Afewerki v. Anaya

Law Grp., 868 F.3d 771, 774 n.1 (9th Cir. 2017) (“Under the FDCPA, a creditor

collecting debts on its own behalf is not a ‘debt collector.’”).

      The district court properly dismissed Johnson’s FDCPA claim under 15

U.S.C. § 1692f(6) because Johnson failed to allege facts sufficient to show that

defendants sought to foreclose on behalf of an entity that did not have the present

right to possession of the property through an enforceable security interest. See 15

U.S.C. § 1692f(6); Ashcroft v. Iqbal, 556 U.S. 662, 678(2009) (to avoid dismissal,

“a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face” (citation and internal quotation marks

omitted)).

      The district court properly dismissed Johnson’s FDCPA claims under

§§ 1692d, 1692e, 1692j, and 1692i because Johnson failed to allege facts sufficient

to state plausible claims for relief. See 15 U.S.C. §§ 1692d, 1692e, and 1692i and


                                           2                                    18-55945
1692j; Iqbal, 556 U.S. at 678.

      Contrary to Johnson’s contention, the district court did not rule on

defendants’ request for judicial notice, and in any case, it would have not abused

its discretion by taking judicial notice of state court records. See United States v.

Woods, 335 F.3d 993, 1000-01 (9th Cir. 2003) (standard of review); U.S. ex rel.

Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.

1992) (explaining that a court “may take [judicial] notice of proceedings in other

courts, both within and without the federal judicial system, if those proceedings

have a direct relation to matters at issue” (citation omitted)).

      Defendants’ joint motion for summary affirmance (Docket Entry No. 7) is

denied.

      AFFIRMED.




                                           3                                    18-55945